department of the treasury q internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list ter rat n ' krekekekerkekererekekkeererkk rekkrekekrekekeeekeekekrke rk krekkrekekeekkrekrekreekerekekekrkek rk rkeekekkererekeerererer eek re hrekkkekekekr eere kkerekrereereke eee ek eere rrr ree plan no ee plan e n rek rkekeeereer company kek kekkkekkekkekkkekeerekkere dear txekixxkxxxceeeeee this letter constitutes notice that pursuant to your request of date your request for waivers of the minimum_funding_standard for the plan for the plan years ending date date and date have been withdrawn and the cases have been closed by this office and waivers of the percent tax under sec_4971 of the internal_revenue_code code have been granted for the plan for plan years ending date through date on the condition that the company's application to the pension_benefit_guaranty_corporation pbgc’ for termination of the plan is approved the conditional waivers of the percent tax have been granted in accordance with section b of the employee retirement income security act erisa the amount of the excise_tax for which the conditional waiver has been granted is equal to percent of the total unpaid minimum required contributions for plan years ending date through date to the extent such unpaid minimum required contributions have not been corrected company is a privately owned manufacturer it has suffered a significant financial hardship which harmed its net_income and cash flows company’s financial submissions illustrate that it cannot satisfy the minimum_funding_standard for the plan in the future company did not satisfy the minimum_funding_standard for the plan for the plan years ending date date and date and a request has been filed with the pbgc -to effect a termination of the plan this request is still pending this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact at rekk kkkekkekkk sincerely yours michael j sanders acting director employee_plans rulings agreements cc manager ep classification baltimore maryland manager ep compliance unit chicago illinois hrekkrekrerekkereekerererereree rrkkerekekeekeererrek hakkkkekrrerkkkrerekkrekrekeeekeke rekekkereeeeekekeekerere
